Title: John Trumbull to Thomas Jefferson, 3 March 1817
From: Trumbull, John
To: Jefferson, Thomas


          
             Dear Sir
            Washington March 3d 1817.
          
          I trust you will forgive my having so long delayed to answer your very kind letter of January 10th—the reason has been that I could write nothing with certainty, until by passing the appropriation bill, the House of Representatives had sanctioned the agreement which was made with me by the President
          I have now the pleasure to say that I am authorized to paint four of the great Events of the Revolution:—the Declaration of Independance:—the Surrender of Burgoyne:—the Surrender of Cornwallis:—& the Resignation of Washington:—the pictures are to be 12 feet high by 18 feet long, which will give to the principal figures the Size of Life.—I shall begin with the Declaration of Independance, & shall exert all my Talent to produce a work worthy of the Event, and of the high patronage with which I am honored;—The kind approbation of my object, which you was so good as to express, contributed powerfully to my very unexpected Success;—and I beg you to accept my cordial thanks.
          My mind recurs with delight to the days which I formerly passed in your house at Paris, but time has not failed to exert his accustomed talent at Destruction;—Mrs Church is gone:—He is ruined in fortune, & returned to England:   Kitty is now Mrs Cruger. & the mother of five or Six fine Children:—Mrs Cosway, I believe is living in Milan with a Sister, but I have no correct information of her for some time: even her brother Mr Geo Hatfield the architect here, has not heard lately.—I learn from Madame De Neuville, the French Minister’s lady here, that Madame de Corny is her particular friend, & was very lately in perfect health.
          I beg to be mentioned with affectionate remembrance to your Daughter, and request you to accept my best wishes for your health, & for a long and happy Life.
          
            I am Dr Sir faithfully & gratefully your’s
            Jno Trumbull
          
         